 Case 2:21-cv-00095-SPC-NPM Document 5 Filed 02/18/21 Page 1 of 3 PageID 39




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION
                                   IN ADMIRALTY


FREEDOM BOAT CLUB, LLC,
as owner, for exoneration from or limitation
of liability, of a 2019 Scout 210 Dorado
Vessel, Hull ID No. SLPGS494E819

           Petitioner,

  v.                                                   Case No. 2:21-cv-95-SPC-NPM


   ORDER APPROVING PETITIONER’S LETTER OF UNDERTAKING
     AND DIRECTING ISSUANCE OF NOTICE AND INJUNCTION

       THIS CAUSE came before the Court upon Petitioner’s Complaint and

 Petitioner’s Motion to Approve Letter of Undertaking and Enter Monition and

 Injunction. Petitioner filed its Complaint for Exoneration from or Limitation of

 Liability regarding a 2019 Scout 210 Dorado Vessel, bearing Hull Identification No.

 SLPGS494E819, pursuant to 46 U.S.C. § 30505, et seq. and Supplemental Rule F,

 for injuries to a passenger allegedly caused by or resulting from an incident occurring

 on or about August 7, 2020, on the navigable waters of the United States near Bonita

 Springs, Florida.

       The Complaint states the value of Petitioner's interest in the Vessel does not

 exceed $34,960.00 and there was no pending freight. Petitioner has deposited with

 the Court a Letter of Undertaking by Federal Insurance Company, as surety, as

                                           1
Case 2:21-cv-00095-SPC-NPM Document 5 Filed 02/18/21 Page 2 of 3 PageID 40




security for the benefit of claimants in the amount of $34,960.00, with interest at 6

percent per annum from August 7, 2020, and costs, as required by the rules of this

Court and by the law.

      Accordingly, it is ORDERED:

      1.     Petitioner’s Motion to Approve Letter of Undertaking and Enter

Monition and Injunction (Doc. 3) is GRANTED.

      2.     The Letter of Undertaking deposited by Petitioner with the Court for

the benefit of claimants, in the sum of $34,960.00, with interest and costs, as security

for the amount or value of Petitioner's interest in the Vessel is hereby approved.

      3.     This Court, upon motion, shall cause due appraisement of such value

and may thereupon order the said security increased or reduced to carry out the

provisions of 46 U.S.C. § 30501 et seq. for personal injuries, property damage, or

any other claims resulting from the incident that occurred on August 7, 2020,

referred to in the Petition.

      4.     A notice shall be issued by the Clerk of the Court to all persons asserting

claims with respect to which the Complaint seeks exoneration or limitation,

admonishing them to file their respective claims with the Clerk of the Court in

writing, and to serve on the attorneys for the Petitioners a copy thereof on or before

April 15, 2021 (not less than 30 days after notice), or be defaulted, and if any

claimant desires to contest either the Petitioner’s right to exoneration from or the

right to limitation of liability, any such claimant(s) shall file and serve on
                                           2
Case 2:21-cv-00095-SPC-NPM Document 5 Filed 02/18/21 Page 3 of 3 PageID 41




Petitioner’s attorney an answer to the Complaint, on or before said date, unless

his claim has included an answer to the Complaint, so designated, or be defaulted.

      5.     Publication of the aforesaid notice in the form required by

Supplemental Rule F(4) be published in a newspaper of general circulation in the

Lee County area once a week for four (4) successive weeks prior to the date fixed

for the filing of claims, and copies of the notice shall also be mailed in accordance

with Supplemental Rule F.

      6.     The commencement or further prosecution of any and all actions or

proceedings against Petitioner, the Vessel, or other property of Petitioner with

respect to any claims for which Petitioner seeks exoneration from or limitation of

liability herein, including any claim arising out of, or incident to, or connected with

any loss, damage, injury, death or destruction, more fully described in the Petition,

be and they are hereby restrained, stayed and enjoined until the hearing and

determination of this action.

      7.     Service of this Order as a restraining order may be made through the

Post Office by mailing a conformed copy thereof to the person or persons to be

restrained, or to their respective attorneys, or alternatively, by hand delivery.

      DONE AND ORDERED in Fort Myers, Florida on February 18, 2021.




                                           3
